Citation Nr: 0023211	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-23 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy, including as due to herbicide exposure.

2. Entitlement to service connection for clavicular lymphatic 
enlargement.

3. Entitlement to service connection for irritable bowel 
syndrome.

4. Entitlement to service connection for 
dermatitis/chloracne.

5. Entitlement to service connection for hair loss.

6. Entitlement to service connection for a nervous condition.

7. Entitlement to service connection for residuals of 
anaphylactic shock.

8. Entitlement to service connection for 
hypercholesterolemia.

9. Entitlement to an initial evaluation in excess of 20 
percent for service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for peripheral 
neuropathy due to herbicide exposure.

In an earlier rating decision in April 1995, the RO granted 
service connection for right knee strain with a 
noncompensable evaluation, effective from August 25, 1994.  
The RO also denied service connection for clavicular 
lymphatic enlargement, irritable bowel syndrome, dermatitis, 
hair loss, residuals of anaphylactic shock, depression, and 
hypercholesterolemia.  By rating decision in January 1996, 
the RO granted an increased initial evaluation of 20 percent 
for service-connected right knee disability, effective from 
August 25, 1994.  The veteran filed a notice of disagreement, 
dated in August 1995, with regard to all of the above issues, 
and a statement of the case was issued in February 1996.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (1999).  A substantive appeal must either indicate 
that the appeal is being perfected as to all issues addressed 
in the statement of the case, or must specifically identify 
the issues appealed.  38 C.F.R. § 20.202 (1999).  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).  

The record does not appear to contain a timely submission by 
the veteran or his representative which could be found to be 
a substantive appeal on these matters.  The RO has not 
certified these issues to the Board for appeal.  Therefore, 
these "issues" are subject to dismissal because the Board 
may dismiss any appeal, which fails to make specific 
allegations of error of fact or law related to specific items 
in the statement of the case and clearly identifying the 
benefit sought on appeal.  See 38 U.S.C.A. § 7105(d) (West 
1991).   


REMAND

The Board notes that in his VA Form 9, substantive appeal, 
received in April 1997, the veteran requested a hearing 
before a Member of the Board at the RO.  In a statement, 
received in March 1998, the veteran requested a hearing 
before a Member of the Board in Washington, D.C.  A hearing 
was scheduled on November 9, 2000, but was canceled.  By 
statement in August 2000, the veteran in an attempt to allow 
for a quicker appeal process, requested that a hearing before 
a Member of the Board by videoconference at the RO.  
A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700(a) (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing at the Waco, 
Texas, RO before a Member of the Board.  
A copy of the notice to the appellant of 
the scheduling of the hearing should be 
placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




